IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00008-CR

VANESSA LATRICE MORRIS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2004-1252-C2


                          MEMORANDUM OPINION


       Vanessa Latrice Morris pleaded guilty, pursuant to a plea agreement, to

possession of a controlled substance, cocaine. TEX. HEALTH & SAFETY CODE ANN. §

481.115 (Vernon 2010). The trial court convicted Morris and assessed her punishment at

18 months in a state jail facility and a $750 fine. The trial court suspended imposition of

the sentence and placed Morris on community supervision for 3 years. The State

subsequently filed a motion to revoke Morris’s community supervision.              Morris

pleaded true to nine of the eleven allegations in the State’s motion to revoke. The trial
court revoked Morris’s community supervision and sentenced her to 18 months

confinement. We affirm.

        Morris’s appellate attorney filed an Anders brief. See Anders v. California, 386 U.S.
738 (1967). Counsel informed Morris of her right to submit a brief on her own behalf.

Morris did not file a brief, and the State did not file a response.

        Counsel’s brief suggests as potential issues (1) abuse of discretion, (2) length of

sentence, and (3) voluntariness of the plea. Counsel reviews the potential issues and

concludes that the appeal is frivolous.         Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386
U.S. at 744; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). Arguments are frivolous when

they "cannot conceivably persuade the court." Id. at 436. An appeal is not wholly

frivolous when it is based on "arguable grounds." Stafford v. State, 813 S.W.2d at 511.

        After a review of the entire record in this appeal, we determine the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment.

Morris v. State                                                                        Page 2
        Should Morris wish to seek further review of this case by the Texas Court of

Criminal Appeals, Morris must either retain an attorney to file a petition for

discretionary review or Morris must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either

this opinion or the last timely motion for rehearing that was overruled by this Court.

See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this

Court, after which it will be forwarded to the Texas Court of Criminal Appeals along

with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re Schulman, 252
S.W.3d at 409 n.22.

        Counsel's request that he be allowed to withdraw from representation of Morris

is granted. Additionally, counsel must send Morris a copy of our decision, notify

Morris of her right to file a pro se petition for discretionary review, and send this Court

a letter certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.



                                           TOM GRAY
                                           Chief Justice




Morris v. State                                                                      Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Judge Scoggins1
Affirmed
Opinion delivered and filed November 24, 2010
Do not publish
[CR25]




1
  The Honorable Al Scoggins, Judge of the 378 th District Court of Ellis County, sitting by assignment of
the Chief Justice of the Supreme Court of Texas pursuant to section 74.003(h) of the Government Code.
See TEX. GOV’T CODE ANN. § 74.003(h) (Vernon 2005).

Morris v. State                                                                                   Page 4